 In the Matter of BELDIONT RADIO CORPORATIONandUNITED ELECTRI-CAL, RADIO AND MACHINE WORKERS OF AMERICA, AFFILIATED WITHTHE CONGRESS OF INDUSTRIAL ORGANIZATION SCase No. R-1998-Decided September 20, 1910Jurisdiction:radio manufacturing industryInvestigation and Certification of Representatives:existence of question. re-fusal to accord recognition to union; conflicting claims of rival representatives;election necessaryRenewed contract with one union held no bar to determination of questionconcerning representation,where prior to last date for notification byparties to contract of desire to prevent its automatic renewal, anotherunion, having substantial representation among employees, notifies Companyof rival representation claim, offers to prove it before the Board, and re-quests that contract not be renewed pending determination of representationquestion, and where such union files petition prior to renewal of contract.Where Company's business is seasonal, appropriate pay roll for deter-mining eligibilityheldto be one when employment is greater than duringslack periods but less than during peak production seasons; pay-roll periodimmediately preceding direction of election chosen.Where nine employees have been laid off allegedly pursuant to closed-shopprovisions of existing contract, held legality of lay-offs cannot be determinedin representation proceeding, and eligibility of laid-off employees to vote helddependent on whether they meet general eligibility requirements.Where the Company's business is seasonal, and two unions request, redspeetively, that temporary employees and new employees be excluded fromelection,held all current employees in unit who have received 30 days'employment during preceding year have substantial interest in outcome ofelection and should be permitted to vote.Unit Appropriate for Collective Bargaining:production and maintenance em-poyees including janitors, elevator operators, permittees. and temporaryemployees, but excluding the engineering stall, laboratory assistants, drafts-men, office or sales force, clerical and service staff, foremen and supervisorshaving the power to hire or discharge, scientific or experimental force, qualitycontrol employees, test equipment maintenance employees, watchmen, andsalaried employees other than elevator operators.Temporary or seasonal employees and permnttees included despite requestof bona fide union for their exclusion since they do not appear to be barredfrom its membership, since testimony of union organizer indicates that unionwishes to bargain collectively for them, and since they are embraced in unitfixed by prior collective bargaining.Practice and ProcedureMotion made by union after close of hearing to reopen hearing for the,purpose of the introduction of, or to make a part of the record, affidavitsregarding the union membership of two employees, overruled where affidavitsfound not essential to resolution of issues27 N. L. R B 78.341 342DECISIONSOF NATIONAL LABORRELATIONS BOARDMr. Harold D. BurgessandMr.JosephW. Townsend,ofScott,MacLeish ct; Falk,ofChicago,Ill., for theCompany.Mr. Irving Meyers,ofChicago, Ill., for theU. E. R. M. W.Mr. S. L. August,ofChicago, Ill., for the I.B. E. W.Miss Edna Loeb,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASE1On June 10,1940, United Electrical,Radio and Machine Workersof America,-affiliated with the Congress of Industrial Organizations,herein called the U. E. R. M. W., filed with'the Regional Directorfor the Thirteenth Region (Chicago, Illinois), a petition allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Belmont Radio Corporation,Chicago, Illi-nois, herein called the Company, and requesting an investigation andcertification'of representatives pursuant to Section 9 (c) of the Na-tional Labor Relations Act, 49 Stat. 449, herein called 'the Act.On.July 22, 1940, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3,of National Labor Relations Board Rules and Regula-tions-Series 2, as amended,ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice.O,n July 25, 1940, the Regional Directorissued a noticeof hearing,copies of which were duly served upon the Company, the U. E. R.M. W., and International Brotherhood of Electrical Workers, LocalB-1031, affiliated with the American Federation of Labor, hereincalled the I. B. E. W.,a labor organization claiming to representemployees directly affected by the investigation.Pursuant to notice,a hearing was held on August 12 and 13, 1940, at Chicago, Illinois,before Robert R.,Rissman,the Trial Examiner duly designated bythe Board.The Company, the U. E. R. M. W., and the I. B. E. W.were represented by counsel and participated in the hearing.Fullopportunity to be heard,to examine and cross-examine witnesses, andto introduce evidence bearing on the issues was afforded all parties.During and at the close of the hearing,counsel for the I. B. E. W.moved'to dismiss the petition.The Trial Examiner referred thesemotions to the Board for ruling,and they are hereby overruled.Atthe conclusion of the hearing the U. E. R. M.W. moved to amendits petition,to clarify its description of the bargaining unit of em- BELMONT RADIOCORPORATION343ployees with respect to which it alleged that a question concerningrepresentation had arisen.This motion, was granted by the TrialExaminer without objection by any party.At this time all the partiesparticipated in oral argument before the Trial Examiner.The Boardhas reviewed the rulings made by the Trial Examiner during thecourse of the hearing on motions and on objections to the admissionof evidence and finds that no prejudicial errors were committed.Therulings are hereby affirmed.Thereafter, the U. E. R. M. W. and the I. B. E. W. each filed withthe Board affidavits by Mollie Stetten and Albert Hannon concerningtheir union affiliation and the I. B. E. W. moved that the hearing bereopened to permit the introduction of its affidavits into evidence orin the alternative, that such affidavits be made a part of the record.The Board finds that the affidavits are not essential to the resolutionof,the issues here involved, and accordingly will exclude them fromthe record.The motion of the I. B. E. W. is hereby denied. TheU. E. R. M. W. and I. B. E. W. also filed briefs which the Board hasconsidered.Upon the entire record in the case, the Board makes the following :FINDINGS OFFACTI.THE BUSINESS OF THE COMPANYBelmont Radio Corporationis anIllinois corporation engaged inthe designing, manufacture,. sale, and distribution of radio receiversand radio phonograph combinations. It maintains its general officeand three manufacturing plants in Chicago, Illinois. It is now con-solidating the work of the plants acid plans within the next fewmonths to carry on all its manufacturing operations at a single plant,inChicago.In the year 1939 the Company purchased raw materials valued atapproximately $4,000,000, consisting principally of radio parts,accessories,and cabinets, approximately 60 per cent of whichmaterials were shipped to its plants from sources outside Illinois.During the same year the Company's sales of its finished productsamounted in value to approximately $5,500,000. It shipped approxi-mately 90 per cent of these products to points outside Illinois.II.THE ORGANIZATIONS INVOLVEDUnited Electrical, Radio and Machine Workers of America isa labor organization affiliated with the Congress of Industrial Organi-zations.It admits to its membership employees of the Company.International Brotherhood of ElectricalWorkers, Local B-1031, 344DECISIONS OF NATIONAL LABOR RELATIONS BOARDisa labor organization affiliatedwiththeAmerican Federation ofLabor.It admits to its membership employees of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn August 1, 1938, upon proof of majority representation, theCompany and the I. B. E. V. executed a collective bargaining agree-ment effective for a term of 1 year.On August 1, 1939, they enteredinto another collective agreement similar to the first one, to remainin effect until August 1, 1940, and thereafter from year to year"unless sixty (60) clays' written notice is given by either party heretoto the other party prior to any termination date requesting that theagreement be cancelled or amended." In this agreement the Com-pany agreed to recognize the I. B. E. W. as the sole collective bar-gaining representative of its employees,' to employ only I. B. E. W.members in good standing whenever such members were available,and to require all nonmembers hired when members were not avail-able to secure working permits from the I. B. E. W. The contractprovided further that the I. B. E. W. should notify the Company ofany employee members in arrears in their dues or otherwise not ingood standing.Although this provision did not specifically requirethe Company to discipline such employees, the record shows that theCompany thereafter released regular employees upon notification bythe I. B. E. W. that they were not members in good standing.On April 24, 1940, the U. E. R. M. W. advised the Company byregistered letter that the U. ' E. R. Al. W. represented a majority ofthe. Company's employees and requested that the contract with theI.B. E. W. not be renewed upon its expiration.At a conference onApril 30, 1940, with J. N. Schweikert, works manager in charge ofall of the Company's manufacturing operations, the U. E. R. M. W.repeated its representation,clann and requested the privilege of bar-gaining collectively in behalf of the employees.Schweikert repliedthat the Company could not deal with the U. E. R. Al. W. becauseof an existing "closed shop"' contract with the I. B. E. W.He ques-tioned the U. E. R. Al. W.'s alleged representation and requestedproof thereof.The U. E. R. M. W. did not submit any proof butstated that it would agree to an election among the employees or to a'determination of the matter by the Board. Schweikert replied thatthe Company was not in a position to consent, to a voluntary electionbut that he would be willing to appeal to the Board for determina-tion of a representation question if he were sure that such a questioniThe' term"employees"was defined to exclude"engineering staff, laboratory assistants,draftsmen, office or sales force, clerical and service staff, foremen and supervisors havingthe power to hire or discharge, scientific or experimental force, watchmen,or any salariedemployees " BELMO'NT RADIO CORPORATION345existed.Apparently no understanding was reached, and the U. E.R. M. W. again requested that the Company refrain from renewingitsagreement with the I. B. E. W. By registered letter dated-May 22, 1940, the Company advised the U. E. R. M. W. that if it didnot present "legal evidence" of majority representation within 5 days,the Company would continue to recognize and negotiate with theI.B. E. W. On May 24, 1940, the U. E. R. M. W. sent the Companyan answering letter in which the U. E. R. M. W. refused to offerproof of its majority except before the Board, and stated that sincethe Company had been duly notified of the representation claim oftheU. E. R. M., W., the Company would proceed at its peril inrenewing the contract with the I. B. E. W. prior to resolution ofthe representation question.May 31 or June 1, 1940, was the last day on which the Companyor the I. B. E. W. could give the requisite notice for preventing theautomatic renewal of their contract.The Company gave no suchnotice, but on May 31; pursuant to the contract, the I. B. E. W.requested amendments to four designated articles therein, thereby,in our opinion, precluding -automatic renewal of the contract.OnJune 10, 1940, the U. E. R. M. W. filed its petition herein.At aconference held on July 18, 1940, the Company and the I. B.'E. W.discussed the desired anlenchnents to the agreement and agreed tohold them in abeyance until after settlement of the pending Boardproceeding.Accordingly, the I. B. E. W. withdrew its request foramendments.On July 29, 1940, the Company informed the U. E.R. M. W. that the agreement with the 1. B. E. W. would be in effectfor another year.From the Regional Director's written statement, introduced intoevidence, it appears that the U. E. R. lI. W. has substantial repre-sentation among the Company's employees.'The I. B.' E. W. didnot submit proof of majority representation in 1940 either' to theRegional Director or the Trial Examiner, merely stating at the hear-ing that its clues-paying membership Included approximately 600of the approximately 760 workers employed at that time. It ad-mitted that the remaining employees were not among its membersbut were "permittees" holding I. B. E. W. working permits asrequired by the contract.'Prior to the healing the U E R Al W, submitted to the Regional Director signedcards and a signed petition, authorizing the U E R 'Al W to represent the signers forpurposes of collective bargaining and cancelling any prim authorizationsThe RegionalDirector compared the 27(, signatures on the cards and petition with the Company's payroll of June 22, 1940, which contained 673 production and maintenance employees. appioxi-mately 50 more than the a%erage number of such employees whom the Company employedduiing the first 7 months of 1940, and reported that all of the signatures appeared tobe "genuine original signatures" and that 233 ofthenwere the names of employees onthe said pay roll, amounting to approximately 34 per cent thereof 346DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question has arisen concerning the representationof employees of the Company and that the contract between theCompany and the I. B. E. W. does not constitute a bar to a determi-nation thereof.3IV. THE EFFECT OF THE QUESTION CONCERNINGREPRESENTATION UPON COMMERCEWe find that the question concerning representation which has'arisen, occurring in connection with the operations of the Companydescribed in Section I above, has a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States andtends to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITThe contract between the Company and the I. B. E. W. fixes asthe collective bargaining unit the employees of the Company exclud-ing laboratory assistants and other designated categories of em-ployees hereinafter set forth.At the hearing the Company and theI.B. E.W. contended that. the unit thus established was appropriate,with the proviso that they had agreed that quality control employeesand test equipment maintenance employees were laboratory workersand as such excluded- from the unit .4 In its original petition andduring the course of the hearing, the U. E. R. M. W. did not requesta unit in conflict with that agreed upon between the Company andthe I. B. E. W. At the close of the hearing, however, the U. E. R.M. W. amended its petition to request the exclusion of temporaryemployees from the unit.The business of the Company is seasonal.As a result the Com-pany employs workers for varying lengths of time, some relativelyshort. , Under the contract new employees who are not I. B. E. W.members are required to secure working permits from the I. B. E. W.,and all new employees are required to undergo trial periods of em-ployment not exceeding 3 months.Apparently by the proposedMatter of Utica Knitting CompanyandTextileWorkers FederalLabor Union, etc,23 N. L. R B 554In itsbrief,without elaborationor explanation,the I B E W. contended that theunitshouldexclude employees who had notbeen employedby the Company for520 hoursduring the past year or who, upon recall to work, had failed to reportupon 48 hours'notice by the Company. It appears that by thiscontention,the I. B. E W. was notreferringto the appropriatebargainingunit, but wasstating its position as to whatemployees should be eligibleto vote inan election.With respect to eligibility to vote,see SectionVI,infraIf,however, the I. B E. W. actuallydesired the agreed unit to bemodified by the exclusion of employeeswho had woikedless than 520 hours or had failedto report on the said notice,this proposed exclusion is subject to the same considerationsas are discussed in connection with temporary employees in the text. BEfLMONT RADI'O' C'ORPORATI'ON347exclusion of "temporary employees," the U. E. R. M. W. meant torequest the z exclusion of all permittees, although the record showsthat some permittees had worked for the Company as long as 18months.Since the U. E. R. M. W. does not claim that it bars tem-porary employees from its membership, and since it appears fromitsoriginal petition and from the testimony of Robert Kirkwood,its organizer, that the U. E. R. M. W. desires to bargain collectivelyfor such employees, we do not understand why the U. E. R. M. W.amended its petition to request their exclusion. In any event, tem-porary employees and permittees were the subject of collective bar-gaining negotiations between the Company and the I. B. E. W., andwere included in the bargaining unit established by such negotiations.We find that these employees belong in the appropriate unit.Neither the record nor the terms of the contract between the Com-pany and the I. B. E. W. make clear whether janitors and elevatorOperators are included in the unit fixed by the contract.5The U. E.R. M. W. desires to include them in the unit and the I. B. E. W. toexclude them.The Company's position as to these employees wasthat "technically" they should be included but that the Company was"neutral" in this regard and would not take issue over their exclusion.Both janitors and elevator operators are on the same pay roll as areproduction and maintenance employees, and with the exception ofone elevator operator, all are subject to the Company's usual em-ployee working rules and regulations.Unlike the others, that em-ployee is paid on a salary basis,e not because of many difference in hisduties but because he was being so paid by another employer whenthe Company moved into the building in which he worked and firstemployed him 10 or 12 years ago.7The duties of an elevator operatorinclude carrying materials to the elevator from the shipping plat-form where they are received, unloading these materials on variousfloors of the plant for delivery to the stockroom, and taking finishedproducts to the platform for shipment.'This work appears to beclosely related to that of shipping and stockroom employees, who areembraced in the unit covered by the contract and whom no partyb The contract includes maintenance employees and excludes service employees.Janitorsand elevator operators may fall in either one of these categories.'While salaried employees are a category of workers excluded from the scope of thecontract,we do not believe that this elevator operator was intended to be excludedas such.7 Since the U. E. R. M. W specifically requested the inclusion of elevator operators, wefind that in requesting the exclusion of "any salaried employee"it did not desire toexclude this elevator operator but referred only to other salaried employees.8One of the elevator operators also serves another tenant of one of the buildings whichthe Company now occupies but plans to vacate.Although a former tenant contributed tothis operator'swages, the present tenant does not do so, and the employee is paid solelyby the Company. 348'DECISIONS OF NATIONAL LABOR RELATIONS BOARDdesires to exclude from the unit.We find that janitors and elevatoroperators belong in, the appropriate unit.'We find that all production and maintenance employees of theCompany, including janitors,, elevator operators, permittees, andtemporary employees; but excluding the engineering staff, laboratory.assistants, draftsmen, office or sales force, clerical and service staff,foremen and supervisors having the power to hire and discharge,scientific or experimental force, quality control employees, test equip-ment maintenance employees, watchmen, aAd salaried employeesother than elevator operators, constitute a unit appropriate for thepurposes of collective bargaining, and that such unit will insure toemployees of the Company the full benefit of their right to self-,organization and to collective -bargaining and otherwise effectuatethe policies of the Act.VI.THE DETERMINATION OF REPRESENTATIVESWe find that the question concerning representation which hasarisen can best be resolved by an election by secret ballot.The U. E.R. M. W. contended that for determination of eligibilityto participate in the electionthe Boardshould choose a pay-rollperiod during whichthe Company employed an average number ofregular employees,and suggestedthat such aperiodwas that be-tweenApril 24 and June10, 1940.'The I. B.E.W. didnot suggestany eligibility date.The Company stated that any pay roll afterAugust 1, 1940,the expiration date of its 1939-1940 contract, wouldbeesuitable.Our usualpractice is to select the pay-roll period im-mediately preceding the date of our Direction of Election.At thistime the Company will probably have on its pay roll approximately800 employees,which is more than it retains during slack periodsand less than it employs during peakproductionseasons.We see noreason in this caseto departfrom our usual practice, and we there=fore find that the pay-rollperiodto be used to determineeligibilityis that immediatelyprecedingour Direction of Election herein.The U. E. R. M.W. requested that temporary employees hired for2 or 3 weeks be excluded from participation in the election becausethey may be unacquainted with the issues involved therein.The I. B.E.W. appearsto suggestthe exclusion also of employees who havebeen employed by the Company for less than 520 hours during thepast year or who-upon recall to work,have failedto report upon 48hours' notice by the Company.The Company took no positionregarduig this matter.The Board's practice,pursuant to the policies6 SeeMatter of Stackpole Carbon CompanyandUnited Electricald RadioWorkers ofAmerica, Local no 502,6 N L R B 171, 188.Matter of Westchester Apartments, Inc.andUnited BuildingSet weeEmployees, etc,17 N L R B 433 BELMONT RADIO CORPORATION349of the Act, has been to permit all employees in the unit to vote whohave a substantial interest in the outcome of the election.Underthe, circumstances of this case, we believe that all employees in theappropriate unit employed during the said pay-roll period who havereceived at least 30 days' erilployment during the year preceding ourDirection of Election herein, should have an opportunity to vote."'Between April 1 and-August 1, 1940, the Company laid off nineemployees 11 at the request of the I. B. E. W. on the ground thatthey Were not members in good standing thereof. In a representa-tion proceeding We cannot determine whether or not these lay-offswere lawful.The eligibility of the nine employees to vote in theelectionmust depend on whether or not they meet the generalrequirements for eligibility set forth in our Direction of Election.We shall direct that those eligible to vote in the election shall beall employees within the appropriate unit who have been employedby the Company for at least 30 days during the year preceding ourDirection of Election, and who were employed by the Company dur-ing the pay-roll period immediately preceding the Direction, in'-eluding employees who did not work during such pay-roll periodbecause they were ill, on vacation, or temporarily laid off, but ex-cluding employees whO have since quit or been discharged for cause.Upon the basis of the above findings of fact and upon the entire-record in the case, the Board makes the following :CONCLUSIONSOF LAW1.A question affecting commerce has arisen concerning the repre-,sentation of employees of the Company, within the meaning of. Sec-tion 9 (c) and Section 2 (6) and (7) of the National Labor Rela-tions Act.-2.All production and maintenance employees of the Company,including janitors; elevator operators, permittees, and temporaryemployees, but excluding the engineering staff, laboratory assistants,,draftsmen, office or. sales force, clerical and service staff, foremenand supervisors having the power to hire or discharge, scientific orexperimental force, quality control employees, test equipment mainte'-'nance employees, witchmen, and salaried employees other than ele-vator operators, constitute a unit appropriate for the purposes ofNational Labor Relations Act. .10 'seeMatter of Southern California Gas CompanyandUtilityWorkers Oiganitiinq Com-mittee, etc,10 N L R B 1123;Matter of Alex Holstein, etcandInternational Ladies'Hand Baq, Pocketbook&Novelty Workers Union,etc,20 N L R.B877; Matter of HicksBody Companyand Hicks EmployeesUnion,23 N L R B 462iAl Hannon, Paul Dunman, Robeit Korotkin, Curtis Elienstioin, Lee Wallin, FrankDuPont, Henry Modzele, Mollie Stetten (Steppen), and Della Andeison Schwarzer 350DECISIONS OF NATIONAL LABOR RELATIONS BOARD -DIRECTION OF ELECTIONBy virtue of and pursuant to the power, vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Section 8, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, it is herebyDIRECTED that, as part of the investigation authorized by theBoard to ascertain representatives for the purposes of collective bar-gaining with Belmont Radio Corporation, Chicago, Illinois, an elec-tion by secret ballot shall be conducted as early as possible but notlater than thirty (30) days'from the date of this Direction, underthe direction and supervision of the Regional Director for the Thir-teenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Section 9, of said RulesAnd Regulations, among all production and maintenance employeesof the Company, including janitors, elevator operators, permittees,and temporary employees, but excluding the engineering staff, labora-tory assistants, draftsmen, office or sales force, clerical and servicestaff, foremen and supervisors having the power to hire or discharge,scientific or experimental force, quality control employees, test equip-ment maintenance employees, watchmen, and-salaried employees otherthan elevator operators, who have been employed by the Companyfor at least 30 days during the year preceding this Direction, andwho were employed by the Company during the pay-roll periodimmediately preceding this Direction, including employees who did'not work during such pay-roll period because they were ill, on vaca-tion, or temporarily laid off, but excluding employees who havedesire to be represented by United Electrical, Radio and MachineWorkers of America,-affiliated with the -Congress of Industrial. Organ-izations, by International Brotherhood of ElectricalWorkers, LocalB-1031, affiliated with ' the American Federation of Labor, for thepurposes of collective bargaining, l or by neither.[SAME TITLE]CERTIFICATION OF REPRESENTATIVESOctober, 31, 1940On September 20, 1940, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Election. inthe above-entitled proceedings.Pursuant to the Direction of Elec-tion, an election by' secret ballot was conducted on October 17, 1940,under the direction and supervision, of the Regional Director for BELMO'NT RADIO CORPORATION351the Thirteenth Region (Chicago, Illinois).On October 18, 1940,the Regional Director, acting pursuant to Article III, Section 9,of National'Labor Relations Board Rules and Regulations-Series2, as amended, issued and duly served upon,the parties to the pro-ceedings his Election Report.No objections to the conduct of theballot or the Election Report have been filed by any of the parties.As to the balloting and the results thereof, the Regional Directorreported as follows:Total on eligibility list-------------------------------------738Total ballots cast --------------------------------------------674Total ballots'challenged -----------------------------------14Total blank ballots-----------------------------------------1Total void ballots------------------------------------------4Total valid votes cast----------------------------------------655Votes cast for Local B-1031, International Brotherhood ofElectricalWorkers, affiliated with the American Federationof Labor---------------------------------------153Votes cast 'for United Electrical, Radio and Machine Workersof America, affiliated with the Congress of Industrial Or-ganizations----------------------------------------------- 393Votes cast for Neither------------------------------------- 109By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series2, as amended,IT IS HEREBY CERTIFIED that United Electrical, Radio and MachineWorkers of America, affiliated with the Congress of Industrial Or-ganizations, has been designated and selected by a majority of allproduction and maintenance employees of Belmont Radio Corpora-- tion,Chicago, Illinois, including janitors, elevator operators, per-mittees, and temporary employees, but excluding the engineeringstaff, laboratory assistants, draftsmen, office or sales force, clericaland service staff, foremen and supervisors having the power to hireor discharge, scientific or experimental force,, quality' control em-ployees, test equipment maintenance employees, watchmen, and sal:aried employees other than elevator operators, as their representativefor the purposes of collective bargaining, and that, pursuant to theprovisions of Section 9 (a) of the National Labor 'Relations Act,United Electrical, Radio and Machine Workers of America, affiliatedwith the Congress of Industrial Organizations, is the exclusive repre-sentative of all such employees for the purposes of collective bar-gaining in respect to rates of pay, wages, hours of employment, andother conditions of employment.27 N. L R B, No 78a. '